Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 12/27/19 and examiner's initiative interview held on 01/11/21.
Claims 1-17 are under examination.

Terminal Disclaimer
4.	Electronic terminal disclaimer filed on 01/11/21 has been reviewed and approved on 01/11/21. 


Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 12/27/19 & 12/11/20 have being considered by the examiner and are made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 12/27/19 are accepted by the examiner.


EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian D. Fisher (Reg. No. 73, 616) on 01/11/21.
10.	The abstract has been amended as follows: 
ABSTRACT OF THE DISCLOSURE



A first terminal device for use with a wireless telecommunications system, the first terminal device including a transceiver configured to to exchange signalling with a second terminal device using communication resources from within one of a plurality of sets of communication resources, each set of communication resources being associated with a different respective range of possible speeds of the first terminal device, the association being determined in accordance with a predetermined characteristic of the sets of communication resources; and a controller operable to control the transceiver to exchange signalling with the second terminal device using communication resources from within the set of communication resources associated with the range of possible speeds of the first terminal device within which a determined speed of the first terminal device is found.

[Figure 5]




1.	(Currently Amended) An infrastructure equipment for use with a wireless telecommunications system, the infrastructure equipment comprising:
a transceiver; and circuitry configured to:
a transmit signalling to a first terminal device identifying communication resources for use by the first terminal device in exchanging signalling with a second terminal device, wherein the communication resources identified by the signalling transmitted by the transceiver are selected from within one or more of a plurality of sets of communication resources, each set of communication resources being associated with a different respective range of possible speeds of the first terminal device as determined in accordance with a predetermined characteristic of the sets of communication resources, and wherein the communication resources of a particular set of communication resources are for use by the first terminal device in exchanging signalling with the second terminal device when the first terminal device is travelling at a speed which is within the range of possible speeds associated with that particular set of communication resources.
9.	(Currently Amended) A method of operating an infrastructure equipment for use with a wireless telecommunications system, the method comprising:
transmitting signalling to a first terminal device identifying communication resources for use by the first terminal device in exchanging signalling with a second terminal device, wherein the communication resources identified by the signalling transmitted by the transceiver are selected from within one or more of a plurality of sets of communication resources, each set of communication resources being associated with a different respective range of possible speeds of the first terminal device as determined in accordance with a predetermined characteristic of the sets of communication resources, and wherein the communication resources of a particular set 
17.	(Currently Amended) An infrastructure equipment for use with a wireless telecommunications system, the infrastructure equipment comprising:
a transceiver circuitry; and
a controller circuitry, wherein the controller circuitry is configured to control the transceiver circuitry to transmit signalling to a first terminal device identifying communication resources for use by the first terminal device in exchanging signalling with a second terminal device, wherein the communication resources identified by the signalling transmitted by the transceiver circuitry are selected by the controller circuitry from within one or more of a plurality of sets of communication resources, each set of communication resources being associated with a different respective range of possible speeds of the first terminal device as determined in accordance with a predetermined characteristic of the sets of communication resources, and wherein the communication resources of a particular set of communication resources are for use by the first terminal device in exchanging signalling with the second terminal device when the first terminal device is travelling at a speed which is within the range of possible speeds associated with that particular set of communication resources.


Allowable Subject Matter
12.	Claims 1-17 are allowed in light of the terminal disclaimer and the prior arts in the record. 

14.	Claim 1, 9 & 17 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
In claim 1: “wherein the communication resources of a particular set of communication resources are for use by the first terminal device in exchanging signalling with the second terminal device when the first terminal device is travelling at a speed which is within the range of possible speeds associated with that particular set of communication resources”
In claim 9: “wherein the communication resources of a particular set of communication resources are for use by the first terminal device in exchanging signalling with the second terminal device when the first terminal device is travelling at a speed which is within the range of possible speeds associated with that particular set of communication resources”
In claim 17: “wherein the communication resources of a particular set of communication resources are for use by the first terminal device in exchanging signalling with the second terminal device when the first terminal device is travelling at a speed which is within the range of possible speeds associated with that particular set of communication resources”
15.	In claims 1 & 9: The first reference, Chen et al. (2015/0223217 A1) discloses an infrastructure equipment (See FIG. 7; User Equipment (UE)) for use with a wireless telecommunications system, the infrastructure equipment comprising:
a transceiver (See FIG. 7; UE includes Transceiver 71); and circuitry (See FIG. 7; UE includes Processor) configured to:
a transmit signalling to a first terminal device identifying communication resources for use by the first terminal device in exchanging signalling with a second terminal device, wherein the (See Para. 0017-0018 & 0030-0031; resource pool DRP transmission request resource and D2D resource pool may be divided into a plurality of sub resources for use by D2D UEs having different transmission demands), each set of communication resources being associated with a different respective range of possible speeds of the first terminal device as determined in accordance with a predetermined characteristic of the sets of communication resources, and wherein the communication resources of a particular set of communication resources are for use by the first terminal device in exchanging signalling with the second terminal device (See Para. 17 & 0032; UED-UE1 transmits resource request to UED-UE2, implicitly that UED-UE1 determines it’s speed).
The second reference, Ushiki et al. (2010/0081446 A1) discloses an MS which performs communication using a communication resource associated with a mobile speed when directly communicating with another MS by a narrow-area ad hoc communication and a UE which performs D2D communication using a resource block associated with its own moving velocity and which performs a D2D communication (See FIG. 2 & Para. 0047-0067 & 0030-0032).
The third reference, Fukuta et al. (2016/0205665 A1) discloses measuring a moving speed of a D2D group and is compared with a threshold value to determine wherether the D2D group is in the high speed moving or not (See FIG. 7 & Para. 0097-0100).
16.	In claim 17: The first reference, Chen et al. (2015/0223217 A1) discloses an infrastructure equipment (See FIG. 7; User Equipment (UE)) for use with a wireless telecommunications system, the infrastructure equipment comprising:
(See FIG. 7; UE includes Transceiver 71); and a controller circuitry (See FIG. 7; UE includes Processor) wherein the controller circuitry is configured to control the transceiver circuitry to
a transmit signalling to a first terminal device identifying communication resources for use by the first terminal device in exchanging signalling with a second terminal device, wherein the communication resources identified by the signalling transmitted by the transceiver are selected from within one or more of a plurality of sets of communication resources (See Para. 0017-0018 & 0030-0031; resource pool DRP transmission request resource and D2D resource pool may be divided into a plurality of sub resources for use by D2D UEs having different transmission demands), each set of communication resources being associated with a different respective range of possible speeds of the first terminal device as determined in accordance with a predetermined characteristic of the sets of communication resources, and wherein the communication resources of a particular set of communication resources are for use by the first terminal device in exchanging signalling with the second terminal device (See Para. 17 & 0032; UED-UE1 transmits resource request to UED-UE2, implicitly that UED-UE1 determines it’s speed).
The second reference, Ushiki et al. (2010/0081446 A1) discloses an MS which performs communication using a communication resource associated with a mobile speed when directly communicating with another MS by a narrow-area ad hoc communication and a UE which performs D2D communication using a resource block associated with its own moving velocity and which performs a D2D communication (See FIG. 2 & Para. 0047-0067 & 0030-0032).
The third reference, Fukuta et al. (2016/0205665 A1) discloses measuring a moving speed of a D2D group and is compared with a threshold value to determine wherether the D2D group is in the high speed moving or not (See FIG. 7 & Para. 0097-0100).
italic limitations as claim in claims 1, 9 & 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Hodis et al. 2012/0129545 (FIG. 2 & Para. 0004, 0057 & 0063).
B.	Kobayashi et al. 2011/0263244 (See FIGs. 1-2 & Para. 0006-0009).
C.	Watanane et al. 2018/0220349 (See FIG. 6 & Para. 0018, 0053 & 0086).
D.	Henttonen et al. 2012/0252432 (See FIG. 1 & Para. 0011-0012 & 0015).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469